Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kraft et al (US 2007/0143410) in view of HONG et al (US 2016/0323213).

As per claims 1 and 15 Kraft et al discloses: An electronic device comprising: a display { [0015] In general, messaging system 18 includes a user interface (not shown) that allows user 44 to display and enter messages.} outputting a first object and a second object; a memory 16; and a processor 12, wherein the processor 12 { figure 1 } is configured to: identify a first region set for the electronic device; identify a second region of a counterpart; determine whether the first region is different from the second region { Figure 2 & [0029] As shown in FIG. 2, when a user enters a chat message 66, a rules engine 38 parses the message 66 to identify any chat abbreviations contained in the message 66, e.g., using a parser 70 or any other mechanism. Based on the identity of the intended recipient and any identified abbreviations, rules engine 38 checks a rules database 42 to determine if any of the abbreviations should be modified or redefined by one or more of the translation functions 50. This may be accomplished by first identifying one or more (i.e., a set of) rules that are associated with the intended recipient/identified chat abbreviation, and then applying the set of rules to the chat abbreviation. The identity of the recipient may be determined, for instance, as a person listed as a buddy, as a member of a chat group, as a member of a chat community, as a person in a specific country or geographic area, as a person using a predetermined type of hardware, etc. Thus, in response to the applicable rules, a chat message 66 may be translated to chat' message 68 for a first intended recipient, chat'' message 68 for a second intended recipient, and chat''' message 70 for a third intended recipient.}; when the first region is different from the second region, identify a first meaning of which the second object is used in the first region and a second meaning of which the second object is used in the second; determine whether the first meaning is different from the second meaning; and when the first meaning is different from the second meaning { [0031] Abbreviation redefinition translator 52 provides a mechanism for automatically redefining abbreviations based on the identity of the intended recipient. In a simple case, abbreviation redefinition translator 52 may simply look up the standard definition of a chat abbreviation. For example, user 44 may enter a chat message 66 containing the abbreviation "ttyl" meaning "talk to you later," which is intended for the user's grandmother, who may or may not know what "ttyl" means. Assuming a rule in the rules database 42 was established that the grandmother required abbreviation translations, abbreviation translator 52 would automatically generate a modified chat' message 68 for the grandmother, which would include the translated abbreviation "talk to you later." In other instances, the same message may be redefined for a buddy, in which the abbreviation "ttyl" may be redefined to "later dude."}, 

With respect to claims 1, 10 and 15, Kraft et al is silent as to:  providing a notification through the display.  Regarding claims 1, 10 and 15 HONG et al discloses: [0127] When the transmitting terminal 310 receives the message transmission failure response from the server, the transmitting terminal 310 may output a notification object (e.g., a notification popup, a notification voice, etc.) to notify the failure of the message transmission. & [0169] The receiving terminal 350 may output the message object 1070 as a pop-up object or may configure a new screen and output the message object 1070 in a screen changing method.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the electronic device of Kraft with a notification through a display as HONG et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an electronic device with a notification through a display so as to alert the user of difference in meanings.

With respect to claims 1 and 15, Kraft et al is silent as to:  wherein the second object includes at least one of an emotion image, a sticker image or a gesture image.  Regarding claims 1 and 15 HONG et al discloses: [0064] According to various embodiments, the message input module 111 may transmit a related event to the message processing module 110 to allow a corresponding screen to be configured and displayed in accordance with the input message applied thereto. For example, the message input module 111 may transmit the related event to the message processing module 110 to allow a screen, through which the user selects the content, to be displayed in response to the seal button selection input applied thereto. The message processing module 110 may configure the corresponding screen and display the configured screen through the input/output interface 170. In addition, the message input module 111 may transmit content, such as a text, an image, an icon (e.g., a sticker), an audio, or a video, extracted from the input message or the seal-related information.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the second object of Kraft et al including at least one of an emotion image, a sticker image or a gesture image as taught by HONG et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a second object that includes at least one of an emotion image, a sticker image or a gesture image so as to provide an instantly recognizable, aesthetically pleasing and user friendly way to display and convey information to a user.

	
As per claim 2 Kraft et al depicts in figure 1 and discloses: The electronic device of claim 1, wherein the memory 16 stores information about at least one object having a different meaning for each region. 

As per claim 3 Kraft et al depicts in figure 1 and discloses: The electronic device of claim 2, wherein the processor 12 includes: as at least part of the identifying of the first meaning and the second meaning, identifying the information stored in the memory 16. { [0031] Abbreviation redefinition translator 52 provides a mechanism for automatically redefining abbreviations based on the identity of the intended recipient. In a simple case, abbreviation redefinition translator 52 may simply look up the standard definition of a chat abbreviation. For example, user 44 may enter a chat message 66 containing the abbreviation "ttyl" meaning "talk to you later," which is intended for the user's grandmother, who may or may not know what "ttyl" means. Assuming a rule in the rules database 42 was established that the grandmother required abbreviation translations, abbreviation translator 52 would automatically generate a modified chat' message 68 for the grandmother, which would include the translated abbreviation "talk to you later." In other instances, the same message may be redefined for a buddy, in which the abbreviation "ttyl" may be redefined to "later dude."}

As per claim 4 Kraft et al discloses: The electronic device of claim 1, wherein, as at least part of the identifying of the first region, the processor 12 identifies the first region based on at least one of configuration information of the electronic device and profile information about a user of the electronic device. { [0022] When a chat input 48 is received from a sender, the sending user's locale would be determined by the language determiner 32, e.g. by checking a preset language code for both the sender and recipient of the chat input 48. }

As per claim 10 Kraft et al discloses: The electronic device of claim 1, wherein, as at least part of the
providing of processor 12 outputs at least one of a text indicating that the first
meaning is different from the second meaning or and-an image indicating that the first meaning
is different from the second meaning, to the display.  { [0031] Abbreviation redefinition translator 52 provides a mechanism for automatically redefining abbreviations based on the identity of the intended recipient. In a simple case, abbreviation redefinition translator 52 may simply look up the standard definition of a chat abbreviation. For example, user 44 may enter a chat message 66 containing the abbreviation "ttyl" meaning "talk to you later," which is intended for the user's grandmother, who may or may not know what "ttyl" means. Assuming a rule in the rules database 42 was established that the grandmother required abbreviation translations, abbreviation translator 52 would automatically generate a modified chat' message 68 for the grandmother, which would include the translated abbreviation "talk to you later." In other instances, the same message may be redefined for a buddy, in which the abbreviation "ttyl" may be redefined to "later dude."}

As per claim 11 Kraft et al discloses: The electronic device of claim 1, wherein the processor 12 changes the second object to a third object indicating usage restriction of the second object or performs transparent processing on the second object. { [0031] Abbreviation redefinition translator 52 provides a mechanism for automatically redefining abbreviations based on the identity of the intended recipient. In a simple case, abbreviation redefinition translator 52 may simply look up the standard definition of a chat abbreviation. For example, user 44 may enter a chat message 66 containing the abbreviation "ttyl" meaning "talk to you later," which is intended for the user's grandmother, who may or may not know what "ttyl" means. Assuming a rule in the rules database 42 was established that the grandmother required abbreviation translations, abbreviation translator 52 would automatically generate a modified chat' message 68 for the grandmother, which would include the translated abbreviation "talk to you later." In other instances, the same message may be redefined for a buddy, in which the abbreviation "ttyl" may be redefined to "later dude."}

As per claim 12 Kraft et al discloses: The electronic device of claim 1, wherein the processor 12 ignores a touch input to the second object.  {Note: the processor of Kraft is able to ignore a touch input because the function is absent from the electronic device of Kraft et al}

As per claim 13 Kraft et al discloses: The electronic device of claim 1, wherein the processor 12 changes the second object to a third object having the second meaning.  { [0031] Abbreviation redefinition translator 52 provides a mechanism for automatically redefining abbreviations based on the identity of the intended recipient. In a simple case, abbreviation redefinition translator 52 may simply look up the standard definition of a chat abbreviation. For example, user 44 may enter a chat message 66 containing the abbreviation "ttyl" meaning "talk to you later," which is intended for the user's grandmother, who may or may not know what "ttyl" means. Assuming a rule in the rules database 42 was established that the grandmother required abbreviation translations, abbreviation translator 52 would automatically generate a modified chat' message 68 for the grandmother, which would include the translated abbreviation "talk to you later." In other instances, the same message may be redefined for a buddy, in which the abbreviation "ttyl" may be redefined to "later dude."}

As per claim 14 Kraft et al discloses: The electronic device of claim 1, further comprising: a communication circuit configured to communicate with an external electronic device of the second region, wherein, when receiving a user input to transmit the second object to the external electronic device through the communication circuit, the processor 12 changes the second object to a third object having the second meaning and transmits the third object to the external electronic device. { [0031] Abbreviation redefinition translator 52 provides a mechanism for automatically redefining abbreviations based on the identity of the intended recipient. In a simple case, abbreviation redefinition translator 52 may simply look up the standard definition of a chat abbreviation. For example, user 44 may enter a chat message 66 containing the abbreviation "ttyl" meaning "talk to you later," which is intended for the user's grandmother, who may or may not know what "ttyl" means. Assuming a rule in the rules database 42 was established that the grandmother required abbreviation translations, abbreviation translator 52 would automatically generate a modified chat' message 68 for the grandmother, which would include the translated abbreviation "talk to you later." In other instances, the same message may be redefined for a buddy, in which the abbreviation "ttyl" may be redefined to "later dude."}

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for allowance is the claimed invention reciting a processor analyzes the image, recognizes a face, facial feature or voice of the counterpart based on the analyzed information, identifies the counterpart through the recognized information, and identifies the region, using profile information of the identified counterpart.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd